Exhibit 10.1




CHICO’S FAS, INC.
OFFICER SEVERANCE PLAN


AND


SUMMARY PLAN DESCRIPTION


Effective January 1, 2020



















--------------------------------------------------------------------------------





CHICO’S FAS, INC.


OFFICER SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION


Effective Date: January 1, 2020


Introduction
This Summary Plan Description sets forth and describes the benefits under the
Chico’s FAS, Inc. Officer Severance Plan (as amended from time to time, the
“Plan”). The terms of the Plan and the Summary Plan Description of the Plan are
combined in this single document. Chico’s FAS, Inc. (“Sponsor”) has established
the Plan to provide benefits to certain eligible officer employees in the event
of their termination of employment and under certain circumstances as described
in the Plan. This amendment and restatement of the Plan was adopted on November
19, 2019 by the Board of Directors of the Sponsor and is effective January 1,
2020.
ARTICLE 1


PURPOSE AND TERM OF PLAN
Section 1.01 Purpose of the Plan. The Plan is intended to ease financial
hardships which may be experienced by certain eligible officer employees of
Sponsor or of an Affiliate (as defined below) whose employment is terminated
involuntarily. Any benefit awarded under the Plan is intended to be a
supplemental unemployment benefit. The Plan is not intended to be an “employee
pension benefit plan” or “pension plan” as those terms are defined in Section
3(2) of ERISA. Rather, the Plan is intended to constitute the type of
arrangement identified as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, as further elaborated by regulations promulgated by
the Secretary of Labor at Title 29, Code of Federal Regulations, § 2510.3-2(b),
which is subject to ERISA. No employee shall have a vested right to any benefits
under the Plan. The benefits paid by the Plan are not intended as deferred
compensation; and it is intended that any benefits paid under the Plan be
excluded from the benefit-generating or contribution-generating base of any
tax-qualified or nonqualified deferred compensation plan or arrangement
sponsored or maintained by Sponsor or Affiliate, unless the documents setting
forth such plan or arrangement specifically state otherwise.
Section 1.02 Term and Application of the Plan. This amendment and restatement of
the Plan is effective January 1, 2020 (the “Effective Date”) and applies to all
Separations from Service from the Sponsor or an Affiliate that occur on and
after the Effective Date. The Plan in effect prior to January 1, 2020, applies
to all Separations from Service that occurred prior to January 1, 2020. The Plan
will continue until the Board, acting in its sole discretion, elects to amend,
modify, or terminate the Plan.


2

--------------------------------------------------------------------------------




ARTICLE 2


DEFINITIONS
Section 2.01 “Affiliate” means a wholly-owned subsidiary of Sponsor.
Section 2.02 “Annual Base Salary” means the current base salary or wages, paid
to you on an annualized basis, as of your Employment Termination Date
(disregarding any reductions in base salary that would constitute Good Reason,
as defined in Section 3.02(e)). Annual Base Salary shall not include
performance, incentive or other bonuses; allowances; commissions; Sponsor or
Affiliate contributions to Social Security; benefits payable under, or Sponsor
or Affiliate contributions to, any retirement or other plan of deferred
compensation; or the value of any fringe benefits provided by Sponsor or
Affiliate.
Section 2.03 “Benefit” or “Benefits” means the benefits that you are entitled to
receive under the Plan pursuant to Section 4.01, provided you meet all
applicable eligibility requirements under the Plan.
Section 2.04 “Benefit Amount” means the Benefit provided under Section 4.01(a).
Section 2.05 “Board” means the Board of Directors of Chico’s FAS, Inc.
Section 2.06 “Bonus” means the bonus payable to you under the Bonus Plan or the
Bonus at target under the Bonus Plan, in each case as provided in Appendix A.
Section 2.07 “Bonus Plan” means the Chico’s FAS, Inc. Management Bonus Plan or
any successor plan.
Section 2.08 “Change in Control” means, as defined in Appendix B, a “change in
control” as such term is defined under Code Section 409A.
Section 2.09 “Code” means the Internal Revenue Code of 1986, as amended.
Section 2.10 “Committee” means the Human Resources, Compensation and Benefit
Committee of the Board, or any successor to such committee.
Section 2.11 “Disqualifying Event” means any reason for terminating you from
employment with Sponsor or Affiliate which the Plan Administrator determines, in
its sole and absolute discretion, would constitute grounds for denying payment
of Benefits under the Plan after termination. Such bases shall include, but
shall not be limited to: (a) termination due to breach of trust, (b) termination
due to unauthorized disclosure of proprietary information or trade secrets, or
violation of any confidentiality or similar agreement signed, (c) unauthorized
disclosure of client or prospective client lists developed by Sponsor or
Affiliate, (d) attempts to recruit an employee of Sponsor or Affiliate to the
service of another, or to interfere with the relationship between Sponsor or
Affiliate and any such employee, (e) publication or other utterance of
disparaging remarks intended to have, or having, the effect of damaging the
reputation of Sponsor or Affiliate or casting aspersions on the quality of
services provided by Sponsor or Affiliate (other than testimony


3

--------------------------------------------------------------------------------




compelled by order of a court of other governmental body of competent
jurisdiction or other communication with a governmental agency protected under
law), (f) acts of dishonesty, (g) engagement in criminal conduct or other
serious misconduct that is likely to be harmful to the business or reputation of
Sponsor or Affiliate, (h) gross misconduct or willful violation of Sponsor or
Affiliate policy, or (i) failure to substantially perform your employment duties
after receipt of notice from Sponsor or Affiliate detailing such failure if the
failure is incapable of cure or, if the failure is capable of cure, upon failure
to cure following thirty (30) days after Sponsor or Affiliate provides written
notice of such failure or upon a subsequent recurrence (other than as a result
of incapacity due to physical or mental illness).
Section 2.12 “Employee” means an employee of the Sponsor or an Affiliate who is
eligible to participate in the Plan in accordance with Section 3.01.
Section 2.13 “Employment Termination Date” means the date on which your
relationship with Sponsor or Affiliate is involuntarily terminated. An
employment relationship shall be considered to be involuntarily terminated for
the purposes of the Plan if, and only if, the termination is for one or more of
the reasons identified in Section 3.02. In no event shall you be considered to
have involuntarily terminated your employment or to have experienced an
Employment Termination Date for the purposes of the Plan if your employment with
Sponsor or Affiliate is terminated due to (a) voluntary cessation of employment
(with or without notice) other than for “Good Reason”, as defined in Section
3.02; (b) death; (c) any reason that constitutes a Disqualifying Event; or (d)
the reorganization of Sponsor or Affiliate, merger or acquisition of Sponsor or
Affiliate, sale of Sponsor or Affiliate, or the sale by Sponsor or Affiliate of
any operating division, unit or other group as an ongoing business, either
through a sale of stock or a sale of assets, where you have been offered
employment with the new employer, provided such offer of employment is on the
same or similar terms and conditions as had been your employment with Sponsor or
Affiliate.
Section 2.14 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
Section 2.15    “Insider” means an individual who is, on the relevant date,
subject to the reporting requirements of Section 16(a) of the Securities
Exchange Act of 1934, as amended.
Section 2.16 “Participant” means any of the Employees described in Section 3.01.
Section 2.17 “Plan” means the Chico’s FAS, Inc. Officer Severance Plan, as
amended from time to time.
Section 2.18 “Plan Administrator” means the committee or officer appointed by
the Committee or Board to administer the Plan. With regard to any duties,
rights, or responsibilities under the Plan related to an Employee who is an
Insider, the Board hereby appoints the Committee to act as the Plan
Administrator, provided the Committee may delegate ministerial duties to
management. With regard to any duties, rights or responsibilities under the Plan
related to an Employee who is not an Insider, the Board hereby appoints the
Chief Human Resources Officer of


4

--------------------------------------------------------------------------------




Sponsor to act as Plan Administrator. The Board or Committee may change the Plan
Administrator at any time.
Section 2.19 “Plan Year” means the period commencing each January 1 and ending
on the following December 31.
Section 2.20 “Separation from Service” means a separation from service as such
term is defined under Code Section 409A.
Section 2.21 “Severance Period” means the number of months listed for your
position under the Benefit Amount in either Section 1 or 2 of Appendix A, as
applicable, measured from your Employment Termination Date.
Section 2.22 “Sponsor” means Chico’s FAS, Inc. The term “Sponsor” shall also
include any successor to Chico’s FAS, Inc. if such successor adopts the Plan.
Section 2.23 “Terminated Employee” means a Participant who has experienced an
involuntary termination of employment as described in Section 2.13 that also
constitutes a Separation from Service.
Section 2.24 “You” and “Your” refers to you to the extent that you are eligible
to participate in the Plan.
ARTICLE 3


PARTICIPATION
AND ELIGIBILITY FOR BENEFITS
Section 3.01 Plan Participants. You are eligible to participate in the Plan if
you (a) are an Employee, (b) are employed as the Chief Executive Officer of the
Sponsor or a Vice President, Senior Vice President, or Executive Vice President
(includes titles of President (alone or of a group or brand), Chief Human
Resources Officer, Chief Financial Officer, and Chief Operating Officer or
variations thereof) of Sponsor or an Affiliate, (c) meet all the requirements
described herein, as determined by the Plan Administrator on a case-by-case
basis, and (d) are not already subject to an employment agreement or another
arrangement with Sponsor or Affiliate that provides for severance benefits.
Sponsor reserves the right, in its discretion, to cover any additional positions
or individuals under the Plan, under whatever terms and conditions that Sponsor
shall elect.
Section 3.02 General Benefits Award Requirement. If you are a Participant who
becomes a Terminated Employee, you shall not be eligible to receive any Benefits
under the Plan unless:
(a)Your position with Sponsor or Affiliate was eliminated by Sponsor or
Affiliate; or


5

--------------------------------------------------------------------------------




(b)You were notified in writing by Sponsor or Affiliate, on or prior to your
Employment Termination Date, that your job responsibilities have been materially
changed, and that Sponsor or Affiliate has determined that you are not qualified
to perform the responsibilities associated with the job subsequent to such
change; or
(c)You were notified by Sponsor or Affiliate, on or prior to your Employment
Termination Date, that your employment is being terminated, and such termination
of employment is not as a result of the occurrence of a Disqualifying Event; or
(d)Where, except as provided in Section 2.13(d), your employment was terminated
at the time of or immediately preceding, and in any event in connection with, a
reorganization of Sponsor or Affiliate, sale of Sponsor or Affiliate, or sale by
Sponsor or Affiliate of any operating division, unit or other group; or
(e)You terminate your employment with Sponsor or Affiliate for “Good Reason”
within 150 days of the occurrence of a Good Reason Event, where “Good Reason”
means your election to terminate employment with Sponsor or Affiliate as a
result of the occurrence of one of the following events, each a “Good Reasons
Event”: (1) Sponsor or an Affiliate materially and adversely changing your
duties and responsibilities or demoting or reducing your authority; (2) solely
with respect to a Participant whose place of employment with Sponsor or an
Affiliate is at the corporate headquarters in Ft. Myers, Florida, or at the
distribution center located in Winder, Georgia, Sponsor or an Affiliate changes
your place of employment with Sponsor to a location that is more than fifty (50)
miles from your place of employment with Sponsor immediately prior to such
change; or (3) Sponsor or an Affiliate reduces your total direct compensation at
target by more than thirty percent (30%), in each event provided that you give
written notice to Sponsor or Affiliate of the Good Reason Event within 90 days
of the occurrence of such event and you give Sponsor or Affiliate 30 days after
receipt of such notice to cure such Good Reason Event.
Section 3.03 Execution of a Separation Agreement. In order to be eligible to
receive the Benefits under the Plan, you must execute and not revoke a
Separation Agreement and Release, substantially in the form attached hereto as
Appendix C (referred to as the “Separation Agreement and Release”), during the
time requirements set forth therein. The Plan Administrator will provide a
Separation Agreement and Release to you on, before or within seven (7) days
after your Employment Termination Date.
ARTICLE 4
CALCULATION OF SEVERANCE BENEFITS
Section 4.01 Benefits. If you are a Terminated Employee who has satisfied the
requirements of Article 3, you will be entitled to receive the following
Benefits, as determined by the Plan Administrator and subject to the limitations
provided below:
(a)Benefit Amount.


6

--------------------------------------------------------------------------------




The Benefit Amount set forth in Appendix A payable as provided in Appendix A and
Section 5.01.


(b)Bonus.
If you were participating in the Bonus Plan of Sponsor or Affiliate as of your
Employment Termination Date, you will be entitled to receive a cash Bonus only
as set forth in Appendix A. Such Bonus will payable in a lump sum at the same
time as other bonus payments are paid in the ordinary course under the Bonus
Plan, except that in the event of a Change in Control, payment of such bonus
will be made in accordance with Section 5.01.
(c)COBRA Benefits.
If you were enrolled in Sponsor or Affiliate’s Medical and Dental Insurance
plans as of your Employment Termination Date and, as a result of your Separation
from Service are entitled to elect continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Sponsor or Affiliate will
pay you a cash lump sum amount equal to the aggregate COBRA healthcare plan
premium costs calculated based on applicable monthly premiums as of your
Employment Termination Date over the Severance Period which you may, but are not
required to, use to offset COBRA or other medical coverage costs. Such cash
payment will be paid to you regardless of whether you elect COBRA, with payment
of such lump sum amount to be made in accordance with Section 5.01.
(d)Outplacement Assistance.
You will be entitled to receive such reasonable outplacement assistance during
the Severance Period as shall be determined by Sponsor, in its sole discretion.
(e)Repayment of Sign-On Bonus and Relocation Benefits.
You will continue to be required to repay to Sponsor or an Affiliate any sign-on
bonus or relocation benefit previously received from Sponsor or an Affiliate in
accordance with the sign-on bonus or relocation benefits policy or offer letter
or other agreement as applicable, unless and to the extent that the Plan
Administrator, in its sole discretion, determines otherwise.


7

--------------------------------------------------------------------------------




(f)Tax Treatment.
Subject to the provisions of Section 4.02, you shall pay any and all federal,
state and local taxes, if any, that are required by law to be paid with respect
to the Benefits received.


(g)Tax Adjustment Payment.
(1)
Tax Adjustment Payment. In the event that the Participant becomes entitled to
Benefits or any other payment or benefit under this Plan, or under any other
agreement with or plan of Sponsor or Affiliate (in the aggregate, the “Total
Payments”), if all or any part of the Total Payments will be subject to the tax
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed) (the “Excise Tax”), the Total Payments shall be reduced (but not below
zero) such that the value of the Total Payments shall be one dollar ($1) less
than the maximum amount of payments which you may receive without becoming
subject to the tax imposed by Section 4999 of the Code; provided, however, that
the foregoing limitation shall not apply in the event that it is determined that
the Total Payments on an after-tax basis (i.e., after payment of federal, state,
and local income taxes, penalties, interest, and Excise Tax) if such limitation
is not applied would exceed your after-tax benefits if such limitation is
applied. You shall bear the expense of any and all Excise Taxes due on any
payments that are deemed to be “excess parachute payments” under Section 280G of
the Code.

(2)
Tax Computation. The determination of whether any of the Total Payments will be
subject to the Excise Tax and the assumptions to be used in arriving at such
determination, shall be made by a nationally recognized certified public
accounting firm that does not serve as an accountant or auditor for any
individual, entity or group effecting the Change in Control as designated by
Sponsor (the “Accounting Firm”). The Accounting Firm will provide detailed
supporting calculations to Sponsor and you within fifteen (15) business days of
the receipt of notice from the Participant or Sponsor requesting a calculation
hereunder. All fees and expenses of the Accounting Firm will be paid by Sponsor.

Section 4.02 Offsets and Withholdings. Notwithstanding the provisions of 10.01,
any Benefit hereunder shall be subject to (1) offset by any claims of Sponsor or
Affiliate against


8

--------------------------------------------------------------------------------




the Participant, including Section 4.01(e) to the extent applicable; (2) tax
liens imposed thereon; and (3) the terms of any valid court order attaching
thereto. The Benefits payable hereunder shall be reduced by applicable federal,
state and local tax withholdings.
Section 4.03 Effect on At-Will Employment Relationship and on Other Benefits.
Neither the Plan, nor any of its provisions, alters the at-will employment
relationship between you and Sponsor or Affiliate. In addition, there shall not
be drawn from the continued provision by Sponsor or Affiliate of any Benefit
hereunder any implication of continued employment or of any continued right to
accrue vacation days, paid holidays, paid sick days or other similar benefits
normally associated with employment for any part of the period during or in
respect of which the Benefits are payable under the Plan.
Section 4.04 Benefits as Consideration for Waivers, Covenants and Releases. The
Benefits provided hereunder, where applicable, shall constitute consideration
for the release that you are required to provide to Sponsor or Affiliate
relating to prior employment by Sponsor or Affiliate. The Benefits provided
under the Plan, where applicable, shall also constitute consideration for any
waiver by you, whether full or partial, and whether absolute or conditional, of
any rights, claims, entitlement to relief or damages, or entitlement to seek
imposition upon Sponsor or Affiliate of penalties, in connection with any
contract, express or implied, or under any statute, regulation, rule, order, or
similar promulgation by a governmental or quasi-governmental entity. In
addition, the Benefits provided under the Plan, where applicable, shall
constitute consideration for any covenants or agreements contained in the
Separation Agreement and Release executed by you in connection with this Plan.
ARTICLE 5
METHOD AND DURATION OF BENEFIT PAYMENTS
Section 5.01 Method of Payment. Cash Benefits payable to you under Section 4.01
shall be payable in accordance with normal payroll practices as follows:
(a)    Employment Termination Date Not Occurring within 24 Months After a Change
in Control. Except as provided in Section 5.01(b) and provided you timely
execute and deliver and do not revoke the Separation Agreement and Release
required under Section 3.03 (which execution, delivery and non-revocation must
occur within the earlier of (1) the time requirements set forth in the
Separation Agreement and Release or (2) the applicable sixty (60)-day period),
Benefits payable under Section 4.01 (a) – (c) will be paid to you in cash as
follows:
(1) The Benefit Amount payable under Section 4.01(a) will be paid to you in
equal installments during the Severance Period in accordance with normal payroll
practices (but not less frequently than monthly). To the extent the Benefit
Amount does not constitute deferred compensation under Code Section 409A, any
installment payments due during the consideration and revocation period for
signing the Separation Agreement and Release will be accumulated and paid on the
first payroll date following when the Separation Agreement and Release becomes
irrevocable. To the extent the Benefit Amount constitutes


9

--------------------------------------------------------------------------------




deferred compensation under Code Section 409A, any installments that are subject
to Code Section 409A and are otherwise due during the first sixty (60) days
after your Employment Termination Date will be accumulated and paid on the first
payroll date that follows such sixty (60)-day period with all other installments
paid over the remaining Severance Period.
(2) The Bonus payable under Section 4.01(b) will be paid at the normal time
bonuses are paid.
(3) The COBRA payment payable under Section 4.01(c) will be paid in one lump sum
within sixty (60) days of your Employment Termination Date.
In the event you do not timely provide an irrevocable Separation Agreement and
Release as provided under Section 3.03, no Benefits will be payable to you under
the Plan.
(b) Employment Termination Date Occurring within 24 Months After a Change in
Control. Notwithstanding Section 5.01(a) to the contrary and provided you timely
execute and deliver and do not revoke the Separation Agreement and Release
required under Section 3.03 (which execution, delivery and non-revocation must
occur within the earlier of (1) the time requirements set forth in the
Separation Agreement and Release or (2) the applicable sixty (60)-day period),
if your Employment Termination Date occurs within 24 months following a Change
in Control, your Benefits payable in cash under Section 4.01(a) – (c) will be
paid in a lump sum within sixty (60) days of your Employment Termination Date.
In the event you do not timely provide an irrevocable Separation Agreement and
Release as provided under Section 3.03, no Benefits will be payable to you under
the Plan.
In no event will interest be credited on the unpaid balance to which you may
become entitled. Unless determined otherwise by the Plan Administrator, payment
shall be mailed to you at the last address provided by you to Sponsor or
Affiliate. You are responsible for notifying the Plan Administrator of any
change in your mailing address.
In-kind benefits under Section 4.01 shall be provided as set forth in Section
4.01, subject to the Participant’s timely execution, delivery and non-revocation
of the Separation Agreement and Release, as provided in Section 3.03.
Notwithstanding anything in this Section 5.01 to the contrary, if you are a
“specified employee” (as such term is defined in Section 409A(a)(a)(2)(B)(i) of
the Code) as of your Employment Termination Date and the deferral of any payment
or commencement of payments or benefits that constitute deferred compensation
under Code Section 409A and are otherwise payable hereunder as a result of your
Separation from Service is necessary in order to prevent any accelerated or
additional tax under Code Section 409A, any such payment or benefit due and
payable to the you hereunder as a result of the your Separation from Service
with Sponsor or Affiliate shall not be made before the date which is six (6)
months after the your Employment Termination Date. Any such payment or benefit
delay by reason of the prior sentence will be accumulated and paid on the first
payroll date following such six (6)-month period.


10

--------------------------------------------------------------------------------




Section 5.02 Cessation of Benefit Payments. If you are a Participant, your
participation in the Plan shall cease, and all Benefits shall cease and all
remaining Benefits not yet paid or received shall be forfeited, upon the
occurrence of the earliest of:
(a)Completion of the payment of Benefits to which you are entitled under Section
4.01;
(b)Your reemployment as provided in Section 5.03;
(c)Termination by the Plan Administrator of your right to be a Participant upon
discovery of the occurrence of a Disqualifying Event, whether or not such
discovery occurs before your Employment Termination Date; or
(d)Your violation of any of the provisions of this Plan and the Separation
Agreement and Release executed by you, including, but not limited to,
obligations with respect to trade secrets and confidential information, and
covenants not to solicit Sponsor or Affiliate employees, clients and prospective
clients and covenants not to perform same for clients and prospective clients.
Section 5.03 Reemployment with Sponsor or Affiliate. If you are reemployed with
Sponsor or an Affiliate prior to payment or receipt of all the Benefits under
the Plan, the Plan Administrator may in its sole discretion reduce or forfeit
any Benefits not yet paid under the Plan.
ARTICLE 6
THE PLAN ADMINISTRATOR
Section 6.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by Sponsor, to
determine the eligibility of each Terminated Employee to participate in the
Plan, to calculate the Benefit to be paid to each Terminated Employee who has
been selected by Sponsor to receive a severance pay award pursuant to Section
3.01, and to determine the manner and time of payment of the Benefits. Sponsor
or Affiliate shall make such payments as are certified to it by the Plan
Administrator to be due to Participants.
The Plan Administrator shall have the full discretionary power and authority to
construe, interpret and administer the Plan, to make Benefit eligibility
determinations, to correct deficiencies in the Plan, and to supply omissions.
All decisions, actions and interpretations of the Plan Administrator shall be
final, binding and conclusive upon the parties, subject only to determinations
by individuals appointed by the Board to review denied claims for Benefits.
Section 6.02 Records, Reporting and Disclosure. The Plan Administrator shall
keep all individual and group records relating to Participants and all other
records necessary for the proper operation of the Plan. Such records shall be
made available to Sponsor or Affiliate and to each Participant for examination
during business hours, except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms,


11

--------------------------------------------------------------------------------




documents and other items required by ERISA, the Code, and every other relevant
statute, each as amended, and all regulations thereunder (except that Sponsor or
Affiliate, as payor of the Benefits, shall prepare and distribute to the proper
recipients all forms relating to withholding of income or wage taxes, Social
Security contributions, and other amounts which may be similarly reportable).
ARTICLE 7
AMENDMENT AND TERMINATION
Section 7.01 Amendment, Modification or Termination. The Board retains the
right, at any time and from time to time, to amend, modify or terminate the
Plan, including amendment or modification of any Appendices hereto, in whole or
in part, for any reason, and without either the consent of or the prior
notification to any Participant. Additionally, the Committee shall have the
right, at any time and from time to time, to amend or modify (but not terminate)
the Plan, including amendment or modification of any Appendices hereto, in whole
or in part, for any reason, without either the consent of or the prior
notification to any Participant. Additionally, the Plan Administrator and
general counsel of the Sponsor shall have the right, at any time and from time
to time, to amend or modify the form of Separation Agreement and Release
attached as Appendix C (but not amend or modify the Plan or any other
Appendices), in whole or in part, for any reason, provided such amendment or
modification does not materially increase the obligations or materially diminish
the rights of the Sponsor under the Plan and provided Committee approval is not
otherwise required under applicable law or corporate governance documents. Any
such amendment or modification of the Plan or Appendices may not cause the
cessation and discontinuance of payments of a Benefit to any person or persons
under the Plan. The Board or the Committee shall have the right to delegate its
authority and power hereunder, or any portion thereof, to any other committee of
the Board or to any officers or other committee of Sponsor, and the right to
rescind any such delegation in whole or in part. Notwithstanding the above,
during the twenty-four (24) month period beginning on and following a Change in
Control, the Plan shall not be terminated or amended in any way that negatively
impacts participation in, or Benefits under, the Plan and any amendment or
termination of the Plan after such twenty-four (24) month period shall not cause
the cessation or discontinuance of payment of a Benefit for which a right to
payment was obtained during such twenty-four (24) month period.
ARTICLE 8
DUTIES OF SPONSOR AND AFFILIATES
Section 8.01 Records. Sponsor and Affiliates shall supply to the Plan
Administrator all records and information necessary to the performance of the
Plan Administrator’s duties.
Section 8.02 Payment. Sponsor and Affiliates shall make payments from its
general assets to Participants formerly in its employ in accordance with the
terms of the Plan, as directed by the Plan Administrator.




12

--------------------------------------------------------------------------------






ARTICLE 9
CLAIMS PROCEDURES
Section     9.01 Initial Claim Review. The Plan Administrator will conduct a
full and fair review of the claim for Benefits. The Plan Administrator will
deliver to the Claimant a written decision on that claim within ninety (90) days
after the receipt of the request for review, except if there are special
circumstances (such as the need to hold a hearing) requiring an extension of
time for processing, the ninety (90)-day period may be extended up to one
hundred eighty (180) days. If the Plan Administrator determines that an
extension of time for processing is required, the Plan Administrator will
furnish written or electronic notice of the extension to the Claimant before the
end of the initial ninety (90)-day period, which notice will describe the
special circumstances necessitating the additional time and date the Plan
Administrator expects to render its decision on the claim. In the event of the
denial of a claim, the Plan Administrator will provide notice to the Claimant
including the specific reasons for the denial, specific references to the Plan
provision(s) upon which the denial is based, description of any information or
material information necessary for the Claimant to perfect his claim and reason
why such material or information is necessary, and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review.
Section     9.02 Appeal of Claim. Any Claimant whose claim is denied shall have
the right to request, in writing directed to the Plan Administrator, the review
of such denial within sixty (60) days of receipt of written or electronic notice
of denial. Appeals not timely filed shall be barred. The Claimant will be
provided upon request and free of charge reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s claim for
benefits. Any review requested by the Claimant of a determination by the Plan
Administrator shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The Plan Administrator will deliver to the Participant or
beneficiary a written decision on that claim within 60 days after the receipt of
the request for review, except if there are special circumstances (such as the
need to hold a hearing) requiring an extension of time for processing, the sixty
(60)-day period may be extended up to one hundred twenty (120) days. Any such
notice of the extension will be provided to the Claimant before the end of the
initial sixty (60)-day period and will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
expects to render its decision on review. The decision on review shall include
specific reasons for the decision, written in a manner calculated to be
understood by the Claimant and with specific references to the relevant Plan
provisions on which the decision is based. The decision on review also will
include a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA. A
document, record or other information is “relevant” to a claim if it was relied
upon in making the benefit determination, was submitted, considered, or
generated in the course of making the benefit determination, without regard to
whether


13

--------------------------------------------------------------------------------




such document, record, or other information was relied upon in making the
benefit determination, and demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination. In no
event shall a Claimant be entitled to challenge a decision of the Plan
Administrator, in court or in any other administrative proceeding until the
claim procedures provided herein are exhausted. Any legal action challenging a
final denial of benefits must be brought within one (1) year of the issuance of
the final denial decision.
ARTICLE 10
MISCELLANEOUS
Section 10.01 Nonalienation of Benefits. Except as provided in Section 4.02,
none of the payments, Benefits or rights of any Participant shall be subject to
any claim of any creditor, and, in particular, to the fullest extent permitted
by law, all such payments, Benefits and rights shall be free from attachment,
garnishment, trustee’s process, or any other legal or equitable process
available to any creditor of such Participant. No Participant shall have the
right to alienate, anticipate, commute, pledge, encumber or assign any Benefit
or any of the payments which he or she may expect to receive, contingently or
otherwise, under the Plan.
Section 10.02 Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
Section 10.03 Heirs, Assigns, and Personal Representatives. The Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.
Section 10.04 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
Section 10.05 Gender and Number. Except where clearly indicated otherwise by
context, the masculine form of any word shall include the feminine and the
neuter, the feminine form shall include the masculine and the neuter, the
singular form shall include the plural, and the plural form shall include the
singular.
Section 10.06 Unfunded Plan. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of Sponsor or Affiliate which may
be applied to the payment of a Benefit hereunder.
Section 10.07 Appendices. From time to time, Sponsor may elect to append
provisions of limited duration to the Plan to govern what Sponsor determines to
be special circumstances governing a substantial number of Employees. Each such
Appendix, during the period stipulated therein, shall be deemed a part of the
Plan. Except as otherwise stated in any such Appendix applicable to any Employee
or Terminated Employee, the rights of such Employee or Terminated Employee as
stated in such Appendix shall supersede the rights provided under the Plan, the
Benefit


14

--------------------------------------------------------------------------------




provided under such Appendix shall be in lieu of comparable or stipulated
Benefits provided under the Plan, and there shall be no duplication of Benefits.
Section 10.08 Lost Payees. A Benefit shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom a Benefit is otherwise
due.
Section 10.09 Controlling Law. The Plan shall be construed and enforced
according to federal law. In the absence of applicable federal law as to any
issue, such issue shall be resolved in accordance with the laws of the State of
Florida.
Section 10.10 Code Section 409A Compliance. Notwithstanding any Plan provisions
herein to the contrary and, to the extent applicable, the Plan shall be
interpreted, construed and administered (including with respect to any
amendment, modification or termination of the Plan) in such a manner so as to be
exempt from or comply with the provisions of Section 409A of the Code, as may be
amended from time to time, and any related Internal Revenue Service guidance
promulgated thereunder (“Code Section 409A”). Each payment, including each
installment payment, made under the Plan shall be designated as a “separate
payment” within the meaning of Code Section 409A. As such, and to the extent
applicable and permissible under Code Section 409A, each such “separate payment”
shall be made in a manner so as to satisfy Code Section 409A and Treasury
Regulations promulgated thereunder, including the provisions which exempt
certain compensation from Code Section 409A, including but not limited to
Treasury Regulations Section 1.409A-1(b)(4) regarding payments made within the
applicable 2 1/2 month period (the “short term deferral exemption”) and Section
1.409A-1(b)(9)(iii) regarding payments made only upon an involuntary separation
from service (the “separation pay exemption”). In applying the exemptions, the
short term deferral exemption shall first be applied to the extent available
with respect to the earliest payments to become payable under the Plan, then the
separation pay exemption shall be applied to the extent available with respect
to the earliest then remaining payments to become payable, and then Code Section
409A shall be applied to the extent applicable for any then remaining payments.
ARTICLE 11
PLAN IDENTIFICATION INFORMATION
Section 11.01    Plan Name.    Chico’s FAS, Inc. Officer Severance Plan
Section 11.02    Type of Plan. This is an unfunded welfare benefit plan designed
to provide specified severance benefits to certain executives of the Sponsor and
its Affiliates.
Section 11.03 Source of Funding.    The Plan is an unfunded and all benefits are
paid out of the general assets of the Sponsor.
Section 11.04    Plan Number. 524
Section 11.05    Plan Sponsor
Chico’s FAS, Inc.


15

--------------------------------------------------------------------------------




11215 Metro Parkway
Fort Myers, FL 33966


(239) 277-6200


Section 11.06    Plan Sponsor’s Employer Identification Number. 59-2389435
Section 11.07    Plan Administrator
Chico’s FAS, Inc.
Attn: Chief Human Resources Officer
11215 Metro Parkway
Fort Myers, FL 33966


(239) 277-6200


Section 11.08    Agent for Legal Process. Legal process may be served on the
Plan Sponsor and/or the Plan Administrator at its address listed above.
Section 11.09    Plan Year. The calendar year beginning January 1 and ending
December 31.
ARTICLE 12
ERISA RIGHTS
Statement of ERISA Rights
As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all plan participants will be entitled to:


Receive Information About Your Plan and Benefits
Examine, without charge, at the Administrator’s office and at other specified
locations, such as worksites, all documents governing the Plan, and a copy of
the latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration; and


Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan, and copies of the latest annual report (Form 5500
Series) and updated summary plan description. The Administrator may make a
reasonable charge for the copies.




16

--------------------------------------------------------------------------------




Enforce Your Rights
If your claim for a benefit is denied, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge and to appeal any denial, all within certain time schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a Federal court. In such a case, the
court may require the Administrator to provide the materials and pay you up to
one hundred and ten dollars ($110) a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or Federal court, but only after
exhausting the Plan’s internal claims procedure. If it should happen that you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about the Plan, you should contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the Publications Hotline of
the Employee Benefits Security Administration.


IN WITNESS WHEREOF, and as evidence of the adoption of the Plan, Chico’s FAS,
Inc. has caused the same to be executed by its duly authorized officers and its
corporate seal to be affixed hereto this ___day of __________, 2019.
CHICO’S FAS, INC.
By:_____________________________
Its:_____________________________




17

--------------------------------------------------------------------------------





APPENDIX A
Section 1:
Benefit Amount and Bonus Payable under Sections 4.01(a) and 4.01(b) other than
with respect to a Terminated Employee whose Employment Termination Date occurs
within twenty-four (24) months following a Change in Control (subject to all
eligibility provisions in the Plan):
Benefit Amount
A Terminated Employee shall receive the following cash severance Benefit Amount
payable in installments in accordance with normal payroll practices during the
applicable period below:
Terminated Employee    Benefit Amount
Chief Executive Officer     24 Months of Annual Base Salary
Executive Vice President     12 Months of Annual Base Salary
(includes titles of President
(alone or of a group or brand), CHRO,
CFO, and COO or variations thereof)
    
Senior Vice President    12 Months of Annual Base Salary
Vice President    6 Months of Annual Base Salary
Bonus
If the Employment Termination Date occurs before February 2, 2020, a Terminated
Employee shall receive the Bonus, prorated based on actual performance during
the fiscal year and the percentage of the plan year the Terminated Employee was
employed, that would have been payable to such Terminated Employee had the
Terminated Employee not terminated employment with Sponsor or Affiliate.
If the Employment Termination Date occurs on or after February 2, 2020, a
Terminated Employee shall receive the Bonus, calculated based on actual
performance during the fiscal year, that would have been payable to such
Terminated Employee had the Terminated Employee not terminated employment with
Sponsor or Affiliate only if Terminated Employee’s Employment Termination Date
is on or after the last day of the applicable fiscal year upon which the Bonus
is calculated.
Otherwise, a Terminated Employee shall have no right to the payment of the
Bonus.






A-1

--------------------------------------------------------------------------------






Section 2:
Benefit Amount and Bonus Payable under Sections 4.01(a) and 4.01(b) with respect
to a Terminated Employee whose Employment Termination Date occurs within
twenty-four (24) months following a Change in Control (subject to all
eligibility provisions in the Plan):
Notwithstanding (and in lieu of) the preceding, in the event a Terminated
Employee’s Employment Termination Date occurs within twenty-four (24) months
following a Change in Control of Sponsor, the Terminated Employee shall receive
the following combined Benefit Amount and Bonus in a single lump sum payment:
Terminated Employee    Benefit Amount and Bonus
Chief Executive Officer        24 Months of Annual Base Salary
plus Bonus at Target
Executive Vice President         18 Months of Annual Base Salary
(includes titles of President        plus Bonus at Target
(alone or of a group or brand), CHRO,
CFO, and COO or variations thereof)


Senior Vice President        12 Months of Annual Base Salary
plus Bonus at Target
Vice President        12 Months of Annual Base Salary
plus Bonus at Target




A-2

--------------------------------------------------------------------------------





APPENDIX B
CHANGE IN CONTROL DEFINITION
Change in Control. Change in Control means either a “Change in Ownership,” a
“Change in Effective Control,” or a “Change in Ownership of a Substantial
Portion of Assets,” as defined below:
“Change in Ownership”: A Change in Ownership of Sponsor occurs on the date that
any one person, or more than one Person Acting as a Group (as defined below),
acquires ownership of stock of Sponsor that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of Sponsor. However, if any one person or more
than one Person Acting as a Group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of Sponsor, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Ownership of Sponsor (or to cause a Change in Effective
Control of Sponsor). An increase in the percentage of stock owned by any one
person, or Persons Acting as a Group, as a result of a transaction in which
Sponsor acquires its stock in exchange for property will be treated as an
acquisition of stock. This applies only when there is a transfer of stock of
Sponsor (or issuance of stock of Sponsor) and stock in Sponsor remains
outstanding after the transaction.
Persons Acting as a Group: Persons will not be considered to be acting as a
group solely because they (i) purchase or own stock of the same corporation at
the same time, or as a result of the same public offering, or (ii) purchase
assets of the same corporation at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or assets,
or similar business transaction with Sponsor. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
“Change in Effective Control”: A Change in Effective Control of Sponsor occurs
on the date that either —
(i)Any one person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Sponsor possessing
30% or more of the total voting power of the stock of Sponsor; or
(ii)a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.
A Change in Effective Control will have occurred only if the Participant is
employed by Sponsor or Affiliate upon the date of the Change in Effective
Control or Sponsor is liable for the payment


B-1

--------------------------------------------------------------------------------




of the benefits hereunder and no other corporation is a majority shareholder of
Sponsor. Further, in the absence of an event described in paragraph (i) or (ii),
a Change in Effective Control of Sponsor will not have occurred.
Acquisition of additional control: If any one person, or more than one Person
Acting as a Group, is considered to effectively control Sponsor, the acquisition
of additional control of Sponsor by the same person or persons is not considered
to cause a Change in Effective Control of Sponsor (or to cause a Change in
Ownership of Sponsor).
“Change in Ownership of a Substantial Portion of Assets”: A Change in Ownership
of a Substantial Portion of Assets occurs on the date that any one person, or
more than one Person Acting as a Group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from Sponsor that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
Sponsor immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of Sponsor, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.
Transfers to a related person: There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of Sponsor
immediately after the transfer. A transfer of assets by Sponsor is not treated
as a Change of Ownership of a Substantial Portion of Assets if the assets are
transferred to —
(i)A shareholder of Sponsor (immediately before the asset transfer) in exchange
for or with respect to its stock;
(ii)An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by Sponsor;
(iii)A person, or more than one Person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of Sponsor; or
(iv)An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).
A person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which Sponsor has no ownership
interest before the transaction, but which is a majority-owned subsidiary of
Sponsor after the transaction is not treated as a Change in Ownership of a
Substantial Portion of Assets of Sponsor.




B-2

--------------------------------------------------------------------------------





APPENDIX C
[CONFIDENTIAL] SEPARATION AGREEMENT AND RELEASE
This [Confidential] Separation Agreement and Release (this “Separation Agreement
and Release”) sets forth the parties’ agreement relating to the separation of
employment of _______________ (“Employee”) from Chico’s FAS, Inc. or an
Affiliate (“Company”). The effective date of Employee’s termination of
employment from Company will be ________________ (the “Employment Termination
Date”). All capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Chico’s FAS, Inc. Officer Severance Plan (the
“Plan”). The terms of this Separation Agreement and Release are as follows:
GENERAL RELEASE.
In consideration of the mutual promises made herein and the exchange of valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Company and Employee hereby agree as follows:
1.Severance. In exchange for Employee’s entering into this Separation Agreement
and Release, Company will pay Employee the benefits pursuant to and subject to
the terms of the Plan, subject to applicable withholdings and offsets as
provided in Section 4.02 of the Plan (the “Severance Benefits”).
2.Release. For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned Employee, for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Employee, if any (collectively, “Releasers”),
does hereby release, waive, and forever discharge Company officers, directors,
attorneys, successors, and assigns (collectively, the “Releasees”) from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys’
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute, which heretofore has been or which hereafter may be suffered or
sustained, directly or indirectly, by Releasers in consequence of, arising out
of, or in any way relating to Employee’s employment with the Company or any
Affiliate and the termination of Employee’s employment.
The foregoing release and discharge, waiver and covenant not to sue includes,
but is not limited to, all claims and any obligations or causes of action
arising from such claims under common law including wrongful or retaliatory
discharge, breach of contract, claims under any federal, state or local statute
including Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 and 1991, the National Labor Relations Act (“NLRA”), the Age
Discrimination in Employment Act (“ADEA”), the Fair Labor Standards Act, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Older
Workers Benefit Protection Act (“OWBPA”), the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act, and any other federal,
state, or local statute or regulation regarding discrimination in employment or
the termination of employment, and any other federal or state statute or
regulation for non-payment of wages, bonuses,


C-1

--------------------------------------------------------------------------------




commissions or other compensation, and for libel, slander, assault, battery,
tort or any other theory under the common law of any state.
This also includes a release by Employee of any claims based upon public policy
or related matters, breach of the implied covenant of good faith and fair
dealing, implied or express employment contracts and/or estoppel, breach of
contract, and all claims for alleged physical or personal injury, emotional
distress relating to or arising out of Employee’s employment with the Company or
the termination of that employment; and any claims under the WARN Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions. This release and waiver does not apply to any
claims or rights that may arise after the date Employee signs this Separation
Agreement and Release. The foregoing release does not cover any right to
indemnification that may exist under any agreement of Company regardless of when
any claim is filed.
Excluded from this release and waiver are any claims which cannot be waived by
law, including but not limited to the right to (a) file a charge or complaint
with or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local agency
charged with the enforcement of any laws, including providing documents or other
information and (b) exercise the Employee’s rights under Section 7 of the NLRA
to engage in protected, concerted activity with other employees. Employee does,
however, waive Employee’s right to any monetary recovery should any agency (such
as the Equal Employment Opportunity Commission) pursue any claims on Employee’s
behalf, except for any rights Employee may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency. Employee represents and warrants that Employee has not filed
any complaint, charge, or lawsuit against the Releasees with any government
agency or any court.
Employee agrees never to sue Releasees in any forum for any claim covered by the
above waiver and release language, except that Employee may bring a claim under
the ADEA or the OWBPA to challenge this Separation Agreement and Release. If
Employee violates this Separation Agreement and Release by suing Releasees,
other than under the ADEA or the OWBPA, Employee shall be liable to the Company
for its reasonable attorneys’ fees and other litigation costs incurred in
defending against such a suit. Nothing in this Separation Agreement and Release
is intended to reflect any party’s belief that Employee’s waiver of claims under
ADEA or the OWBPA is invalid or unenforceable, it being the interest of the
parties that such claims are waived.
Employee and Company agree and confirm that no reference herein to any specific
claim or statute is intended to limit the scope of this Separation Agreement and
Release.
3.Non-Admission. The parties also mutually understand and agree that this
Separation Agreement and Release does not constitute any admission of fault,
responsibility or liability on the part of Company, its Affiliates, divisions,
directors, officers, employees, volunteers, registered members or agents, or
Employee. Employee agrees and acknowledges that Company has denied, and
continues to deny and will deny all allegations of any wrongdoing relating to
Employee’s employment, termination of that employment with Company, and any
claim that Company has committed any wrongful or discriminatory act.


C-2

--------------------------------------------------------------------------------






4.Restrictive Covenants.


a.Confidential Information: Non-Disclosure. Employee acknowledges that the
business of Company is highly competitive and that Company has provided and will
provide Employee with access to Confidential Information relating to the
business of Company. “Confidential Information” means and includes Company’s
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources. Confidential Information includes, by way
of example and without limitation, the following: information regarding
customers, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, investors, and business affiliates (such as contact name, service
provided, pricing for that customer, amount of services used, credit and
financial data, and/or other information relating to Company’s relationship with
that customer); pricing strategies and price curves; plans and strategies for
expansion or acquisitions; budgets; customer lists; research; financial and
sales data; trading terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating Company; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information. Employee acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by Company in
their business to obtain a competitive advantage over their competitors.
Employee further acknowledges that protection of such Confidential Information
against unauthorized disclosure and use is of critical importance to Company in
maintaining their competitive position.
Employee agrees that Employee will not, at any time after Employee’s Employment
Termination Date, make any unauthorized disclosure of any Confidential
Information of Company or make any use thereof.
Nothing in this Separation Agreement and Release is intended to or will be used
in any way to limit Employee’s rights to voluntarily communicate with, file a
claim or report with, or to otherwise participate in an investigation with, any
federal, state, or local government agency, as provided for, protected under or
warranted by applicable law. Employee does not need prior approval before making
any such communication, report, claim, disclosure or participation and is not
required to notify the Company that such communication, report, claim, or
participation has been made. Employee is hereby notified in accordance with the
Defend Trade Secrets Act of 2016 that Employee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. Employee is further notified that if Employee


C-3

--------------------------------------------------------------------------------




files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Employee may disclose the Company’s trade secrets to
Employee’s attorney and use the trade secret information in the court proceeding
if Employee: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.
b.Non-Competition Obligations. Employee acknowledges that Company provided
Employee with access to Confidential Information. Employee’s non-competition
obligations are ancillary to Company’s agreement to provide severance pay under
the Plan and this Separation Agreement and Release and disclosure of
Confidential Information to Employee. In order to protect the Confidential
Information described above, and in consideration for Employee’s receiving
access to this Confidential Information and right to severance benefits under
the Plan and Separation Agreement and Release, Employee agrees to the following
non-competition provision:
During the twelve (12) month period [six (6) month period for Vice Presidents]
[twenty-four (24) month period in the case of the Chief Executive Officer of
Sponsor] following Employee’s Employment Termination Date, Employee will not,
directly or indirectly, perform any job, task, function, skill, or
responsibility for a Competing Business that Employee has provided for Company
in the 12-month period preceding the Employee’s Termination Date. For purposes
herein, a Competing Business shall mean any direct competitor of Company, which,
in general, means a specialty retailer of: (i) better women’s intimate apparel,
sleepwear and bath and body products; or (ii) better women’s apparel whose
target customers are 35 years of age or older and have an annual household
income of $75,000 or more. Competing Business includes, but is not limited
to:________________________.
Employee understands that the foregoing restrictions may limit Employee’s
ability to engage in certain businesses and during the period provided for
above, but acknowledges that these restrictions are necessary to protect the
Confidential Information Company has provided to Employee.
Employee agrees that this provision defining the scope of activities
constituting competition with Company is narrow and reasonable for the following
reasons: (i) Employee is free to seek employment with companies other than the
Competing Businesses named above; and (ii) there are many companies other than
the Competing Businesses. Thus, this restriction on Employee’s ability to
compete does not prevent Employee from using and offering the skills that
Employee possessed prior to receiving Confidential Information, specialized
training, and knowledge from Company.
c.    Non-Solicitation of Customers, Suppliers, and Business Associates.  During
the twenty-four (24) month period following the Employee’s Employment
Termination Date for any reason, Employee will not, either directly or
indirectly, induce, solicit or encourage any customer, supplier or other
business associate of Company to terminate or alter its relationship with
Company, or introduce, offer or sell to or for any customer or business
associate, any products or services that compete with any Company products,
services, marketing items, or other items which presently exist, or which was
under development or active consideration during Employee’s employment with
Company.
d.    Non-Solicitation of Employees. During the twenty-four (24) month period
following the Employee’s Employment Termination Date for any reason, Employee
will not, either directly


C-4

--------------------------------------------------------------------------------




or indirectly, call on, solicit, or induce any other employee or officer of
Company whom Employee had contact with, knowledge of, or association with in the
course of employment with Company to terminate his or her employment, and will
not assist any other person or entity in such a solicitation.
5.Representations Regarding Company Property and Knowledge of Wrongdoing.
Employee represents that Employee has returned or will return on or immediately
after the Employment Termination Date all Company property in Employee’s
possession including all computer-related equipment, keys, credit cards,
telephone calling cards, building identification cards, and files/diskettes
relating to Company and its clients. Employee further represents that he/she has
no knowledge or suspicion of any illegal or unethical conduct or other
wrongdoing by an officer, director, employee or agent of Company which he/she
has not reported previously to Company.


6.Non Disparagement. Employee agrees that Employee will not, directly or
indirectly, disparage Company, or its successors, corporate affiliates, assigns,
officers, directors, shareholders, attorneys, employees, agents, trustees,
representatives, or insurers. Such prohibited disparagement shall include
communicating or disclosing any information or communications to anyone or
entity which is intended to or has the effect of having any negative impact on
the Company, its business or reputation in the marketplace or otherwise.


7.Reasonable Cooperation. Employee acknowledges and agrees that, during the
course of Employee’s employment with Company, Employee was involved in, and may
have information or knowledge of, business matters that may become the subject
of legal action, including threatened litigation, investigations, administrative
proceedings, hearings or disputes. As such, upon reasonable notice, Employee
agrees to cooperate fully with any investigation into, defense or prosecution
of, or other involvement in, claims to which Employee has personal and relevant
knowledge that is or may be made by or against Company. This agreement to
cooperate includes talking to or meeting with such persons at times and in such
places as Company and Employee reasonably agree to, as well as giving truthful
evidence and truthful testimony. Company shall reimburse Employee for reasonable
out-of-pocket expenses actually incurred in connection with such assistance.
Employee also promises to notify Company within five (5) days if Employee is
subpoenaed or contacted by a third party seeking information about Company
activities.


8.Entire Agreement; No Other Promises. Except as to any continuing obligation of
Company and Employee under any Restrictive Covenant Agreement or employee
benefit plans, the parties hereto acknowledge and represent that this Separation
Agreement and Release contains the entire agreement between Employee and
Company, and it supersedes and takes priority over any other written or oral
understanding or contract that may have existed in the past between Employee and
Company or any of its current or former affiliates. If Employee has signed a
Restrictive Covenant Agreement (“RCA”), and there is any conflict between this
Separation Agreement and Release and the RCA, the terms most favorable to
Company govern. Employee further acknowledges and represents that neither
Company nor any of its agents, representatives or employees have made any
promise, representation or warranty whatsoever, express, implied or statutory,
not contained herein, concerning the subject matter hereof other than as set
forth herein, to induce Employee to execute this Separation Agreement and
Release, and Employee acknowledges that Employee has not executed this
Separation Agreement and Release in reliance


C-5

--------------------------------------------------------------------------------




on any such promise, representation or warranty. Employee understands and
further acknowledges and agrees that following the Employment Termination Date,
Company will no longer need Employee’s services and that Company will not have
any obligations to Employee following that date except as provided in any
Company employee benefit plan and this Separation Agreement and Release.


9.OWBPA and Effective Date. Employee is being provided a copy of the Separation
Agreement and Release on ________________. Employee has been given at least
twenty-one (21) days to consider whether to accept this Separation Agreement and
Release. Employee is advised to consult with an attorney about this Separation
Agreement and Release. To accept this Separation Agreement and Release, Employee
must sign it after ________________, but before twenty-one (21) days has
expired, and return it to the attention of: Company, Chico’s FAS, Inc., 11215
Metro Parkway, Ft. Myers, FL 33966 c/o Kristin Gwinner, Chief Human Resources
Officer. Once Employee has accepted this Separation Agreement and Release,
Employee will have seven (7) days in which to revoke acceptance. To revoke,
Employee must send a written statement of revocation by registered mail, return
receipt requested, to Company, Chico’s FAS, Inc., 11215 Metro Parkway, Ft.
Myers, FL 33966, c/o Greg Baker, SVP and General Counsel. If Employee does not
revoke, the eighth (8th) day after Employee’s date of acceptance will be the
effective date of this Separation Agreement and Release (the “Effective Date”).
Subject to the terms of the Plan and this Separation Agreement and Release,
payment of severance benefits will commence on the first payroll date following
Employee’s execution and non-revocation of this Separation Agreement and
Release.


Please note that if Employee does not return the signed and dated Separation
Agreement and Release to Company c/o Kristin Gwinner by midnight on the date the
twenty-one (21) days has expired, the offer to pay benefits under the Plan and
this Separation Agreement and Release will be automatically withdrawn.
10.Confidentiality. This Separation Agreement and Release and individual terms
set forth herein are confidential. Employee represents that Employee will not
disclose or cause to permit to be disclosed, disseminated, or publicized any
allegations concerning Employee’s employment separation, the terms of this
Separation Agreement and Release, or the fact that Employee received monies
under this Separation Agreement and Release, to any person, corporation,
government agency, or other entity other than Employee’s legal counsel,
immediate family members, or tax advisors, except as required by lawful subpoena
or court order. [Remove this Section 10 and the two “confidential” bracketed
words at the top of page one for Section 16(a) filers.]


11.Breach. In the event that Employee breaches any of Employee’s obligations
under the Plan or this Separation Agreement and Release, payments under the Plan
and this Separation Agreement and Release shall cease.


12.Enforcement/Severability. This Separation Agreement and Release shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Florida, without regard to its choice of law provisions. If any term or
condition of this Separation Agreement and Release


C-6

--------------------------------------------------------------------------------




shall be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, this Separation Agreement and Release shall be
construed without such term or condition.


13.Amendment. This Separation Agreement and Release may not be amended or
modified in any way, except pursuant to a written instrument signed by both
parties.


14.Knowing and Voluntary Release. Employee expressly acknowledges and agrees
that Employee’s waiver of rights under this Separation Agreement and Release is
knowing and voluntary; that Employee is signing this Separation Agreement and
Release of Employee’s own free will and not because of any threats or duress;
Employee acknowledges Employee received a copy of this Separation Agreement and
Release on ________________; Employee acknowledges Employee is hereby given a
period of at least 21 days to review and consider this Separation Agreement and
Release before signing and returning it; and that Employee has read and
understands the terms of this Separation Agreement and Release and has
voluntarily accepted these terms for the purpose of making a full and final
compromise, settlement and adjustment of any and all claims, disputed or
otherwise, on account of the termination of Employee’s relationship with Company
and for the express purpose of precluding forever any further claims arising out
of such relationship or its termination as set forth above.


HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS SEPARATION AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE
EXECUTED THIS SEPARATION AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST
WRITTEN BELOW.
_______________________________
[Name]
Dated:_________________________
Chico’s FAS, Inc.
By:____________________________
[Name]
Dated:_________________________












C-7

--------------------------------------------------------------------------------
















C-8